.
.



                                     ‘
                                     .
                                     83*
                                       .f
               OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                                  AUSTIN




        Eononbl* Irod V. Yul~ith
        Criminal Dirtriot Attorney
        Kaufman County
        Kaufman, Tozar
        Dew Sirf              oplnlon no. o-6758
                              Rot Whothor a lountr att
                                   welro hlo “dutf’ to
                                   tex wit81 it not, 0

                                      what ralulo
                   You hare in lifo
        of Oplalon Wo. o-6650, l& dr
        of rhethor l o o untg
                            lttorno
        or not riling 8uit8 t0 0011



                                                   t Kaurman County  18
                                                     f 401lnquent taxoo
                                                     t and other help
                                                    e tho lomponretion



                                        l   Bill Ho. 123, AOt8 of thr

                               l88i8tant OOUKbtr att0TS.r and StOllOg-
                            & fI
                           r0r tho pWQO80       or lollootlng drllnqueQt


                       8hoWn in Opinion Bo.. o-6650 bf oitLn( 8tatilt*8
        and 00Urt 6~.181OM,    it 18 the right  and dutr of the lOUaty
        attornof to ii10 rult8 for tha loll.rotlonof dolimquont tare8.
        When odlod   upon br the oommlmlonorm lourt,to porfo?m &hi8
        duty,  tho oolmty attorney ha8 no othrr lltomatiro but to
        tile 8Uoh 8Uit8; if he tefU8.8 t0 d0 80r then the 008d8-
        8iOnU8   OofUt &8,  thirty da78 a fto r making 8uOh l rOqUO8t
                                                                             “714



Bonorablo Prod V. Yorldltb,       paa0 2


or the rouatt    lttoaaot,   tho *optiona    or lontradlng      with a
oompotant attornor   to onioroo or arrirt     la tho Wonoront
Of the @OllOOtiOn  Of  th0  dOllnqUOllt tUO8,    01, $0 ill8i8t
that tho ooamtf lttwnor     porton hir duty in tiling ruoh
8Uit8,   TbO 0nlT   “O~tioD”        rO8t8 with tho l0~8OiOflU8
oourt in hiring anothrr lttOr nOy          to ~olloot thoro talol,
and then odor if the oountl attorney ntu808 to rilr thoro
8Uit8,   In othor WOrd8, tho OOUatT attOrPOf 18 tho ottlolrl
Who80 duty Mb ri&ht        it 18 to tllo thoro 8Uit8.          If ha i&118
to tllo thorn,,  tho 8Oti88iOliOr8        OaUrt @an raqu88t     that ruoh
bo dono, and it ho 8tl11 rOrU808 attor thlrtr               dyr mm tho
tlmo tho rOqUO8t    18 &iTOa, thr OOUd88iOflOr8          OOUt OUb, if
lt clooau it nooorrar7 end lxpobiont, hlro mothor puron to
ottoot tho ooUootion.            IiOWotU, if tho lOUlLtJ lttornet
lnformo tho oomml88lon~r8 oourt ho door not intond to ii10
thO8, 8Uit#, the 00Wt do08 not hare to Wait              thirtr dy8
aftor a rrauort 18 xado botoro rntoring into a iontraot
with anothor attOMoT,     but oan 8ooUro a WaiTera      from the
oounty attornoy of hi8 right to ii10 thorn ruitr        and thon
pro0004 to rontraot with a oomprtont lttornoT, Slim f.
Who  CouatT, 96.S. W. (2d) 537. Thir 18 8ll tho 5ra PTerm
the oountT attornog haoi that 18, to w8iro hi8 right           to
fil0 OUOh 8UitlS   80 the OOU15ii8810~0~~  OOUh  Om  OiShtrrOt
with a third puron     lrsnodlatoly thoroartor and not wait
UIItilthirtr    day8 aftOr the rSqUO8t    18 ~iT.Ii.

                   Thuorora wo roattlrm our oonolu8lon
roaohed   ln Opinion Ho. O-6450.
                     x r pOU a r 0
                                 loapollod bT tho lOd88iOIk Or 8
oourt to ii10  Ohoar ruit8 to oolloot       dolinquont tue8,       and
it booome8 IMOO88u7 t0OQp lOT     l#818tat8      Urd  @lOrk8,    JOU
will bo duidrd by Artiolo 3902 a8 to tho projmr rrthod of
leourlng ruoh holp, and their oompenratlonwill bo ~ovwaod
bT .%OOtion ) of Art1010 3902, 8inOo Kautman COUIltT          hal,
aooordlng 80 the 1940 001uu8, a QOpUlatlOn Of 38,308. Sonat
Bill 123, 49th Logl8laturo   would br appllrablo to the80
ralarlr8.  Your attention  ir dirootod to tho taot that            any
additional raluior would bo rubjoot to thr budget law,
(Artiolo 689a-9, 689a-ll) and tho ooun8~ budgot would haro
to bo amondod aOOO?di~J.
                                                                  ‘715

Honorable frod V. Morldlth, page 3


               ThorOe18~n0 rtatyto pro?idlng for tho omplo*ng
OfUI l881 88M     MA888OnOg r a t      p0h8nO
                                           W COUntT    Att0rIl.T bf
Kautman COUUtT to 8olloot drllnquont taxo8, a8 18 80 prorldod
for 8omo largor oountlo8.      ArUolo 331,    R. C. S., pZDddO8,
among Ot&Or things, th a l   t8818taIht lOU8tT lttOM0~      rhall
take tho ottlolal    oath of ottloo botora latorla6      upon tho
dutiqa oi tholr ottloo8, and rhall ham tha 8amo powara,
rUthoritT and qUd1tlOatl~8        L8 tholr  priW1pa.b.    at Who80
Will thor rhall hold OffiOO. Thontorr,          rhllo thoro 18 a0
8tatUtO rpoo1fioa1l7     authorizing tho OOUIitTattornoy8 of ooua-
tier,   ruoh as ~our8, to appoint an l8818taUt for tho oolo
pArpor0 of filing 8Uit8 for tho oollootlon 0r dollnquant
taXO8, 8uOh dUtT mf bo a88i@Od to aU a8818tat bT hi8
grlnolpal.    Tho oommlr81onorr oourt q        luthorlm tho OOUIltT
attorney to lmplo~ a olork who 18 a typi8t or a 8tOU@ aphor.
900 opinion NO. O-1874, a 00~~ Of rhloh 18 UiOlO8Od. ?h.
oompenration ot.thoro        lore08 will,   a8 hontofom      rtatod,
be goromod by hrtlolo             Sootlon 3.
              Wo am      lno lo 8ing,        by IOU, out
                                  a8 roquo8tod
oplnianr doallng with tho typo of porron tho 008ld88iOflOr8
00~1% oan omplor to oolloot &olinquOnt taxo8, ard their
relation   to tho oa8o or Sllmp f. 'Nllo,rupra.

              WO trU8t    the fOngOiILg UllWOr8 TOUT inqUiri68.

                                Your8   very   truly
                            ATl'0RN-E-f
                                    GENERAL CP TEXAS




ROKrAML